Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on August 24, 2021. Claims 1-4 and 18-30  are currently pending. Claims 5-17 have been canceled by Applicant’s amendment filed on August 24, 2021. No claims were amended or newly added. 
In response to the restriction requirement of June 24, 2021, Applicant’s election without traverse of Group I, e.g, claims 1-4, drawn to a composition comprising T cells, wherein the T cells express AP4 and wherein the AP4 comprises a S139 mutation relative to SEQ ID NO: 1 and exhibits increased stability relative to wild-type AP4 and induces T cell proliferation is akwnoleged. 
Claims 18-30 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. 
Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement for restriction between Groups I-III is maintained for reasons of record, and hereby made FINAL.
Therefore, claims 1-4 are currently under examination to which the following grounds of rejection are applicable.


Priority
The present application filed on April 22, 2019, which is a 35 U.S.C. 371 national stage filing of PCT/US17/57689, filed October 20, 2017. Applicant’s claim for the benefit of a prior-filed parent provisional application 62/411,297, filed on October 21, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Thus, the earliest possible priority for the instant application is October 21, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 30, 2019  are not in compliance with the provisions of 37 CFR 1.97. The following references have been considered by the examiner, as indicated on Form PTO 1449.
Reference 6,  Rosenberg et al.; R
Reference 7,  RUGGERO, D., et al.
Reference 8,  SANDER, S. et al.,
Reference 9,  SARKAR, S. et al.,
Reference 10,  SATPATHY, A. et al.,
Reference 11,  SCHEIN KONIG, C. et al.,
Reference 12,  SCHRAML, B. et al.,
Reference 13,  SHEDLOCK, D. et al.,
Reference 14,  SHRESTHA, B. et al.,
Reference 16,  SINCLAIR, L. et al.,
Reference 17,  SUTHAR, M. et al.,
All other documents in said Information Disclosure statements have not been considered because an English translation of the relevant portions of the documents have not been provided.
Claim Objections
s 1 is objected to because of the following informalities: abbreviations such as APA and S139 should be spelled out at the first encounter in the claims. Appropriate correction is required.
Claim 1 is objected to because of its recitation of “ AP4 and wherein the AP4 comprises a S139 mutation relative to SEQ ID NO: 1 and exhibits increased stability relative to wild-type AP4 and induces T cell proliferation.” The following amendment is suggested “AP4, wherein the AP4 comprises a S139 mutation relative to SEQ ID NO: 1,  exhibits increased stability relative to wild-type AP4 and induces T cell proliferation. Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-4  are drawn to a composition comprising  T cells able to expressing APA. None of the subject matter of claims 1-4 is necessarily isolated.  
Given the disclosure it is evident that the claimed T cell comprising the claimed AP4 protein is intended for use in treating a disease (e.g., cancer and chronic viral infections) in a human patient by a process that comprises administering the T cell to the patient (see, e.g., paragraphs [0059], [0070], [0071] of the corresponding published application).
Once administered to a human patient, the engineered T cells, as well as the nucleic acid molecules (vectors) encoding the AP4 protein that is expressed by the T cells become integral parts of a living human being.  Accordingly, the claims, construed in this manner, are directed to non-patentable subject matter, namely a human being.  Inasmuch as the claims may be broadly but reasonably construed as encompassing a living human, Applicant is duly reminded that Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Accordingly, claims 1-4 are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  See M.P.E.P. § 2105, which states:

If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter.

It is suggested that this issue may best be remedied by amending the claims to recite the limitation, “isolated” before “T cells”.  See 1077 O.G. 24, April 21, 1987.

             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 and by dependence, claims 3-4 are vague and indefinite as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is: the excluded nucleic acid sequence encoding the activating  is expressed in a T cell other than by say cell comprising a recombinant vector comprising a nucleic acid sequence encoding the AP4 protein. As such the metes and bounds of the claim are infinite.
	Claim 2 and 3 are indefinite in their recitation of “ the AP4 comprises SEQ ID NO: 2” and “the AP4 consists of SEQ ID NO: 2.”. The practitioner in the art would readily understand that a protein including AP4 comprises an amino acid sequence that is identified by a SEQ ID NO. and not a SEQ ID NO. As such the metes and bounds of the claim are indefinite. 
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4  are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (2014, pp. 1-112, ISBN: 978-94-6203-741-0) as evidenced by Venter et al., (2004; PN US6812339-B1.; See Score search results for SEQ ID NO:2, Result NO:1)  in view of Chou et al., (2016;   J Immunol No. 1 Supplement, 129.10, Abstract; of record IDS filed on 7/30/2019)  and further in view of Jensen et al., (WO 2015/157399; of record IDS filed on 7/30/2019; Citations are from the National Stage U.S. Pub. 2017/0267742.  The National Stage is deemed an English language translation of the PCT)
	Regarding claim 1, Kim teaches production of cells that express AP4, wherein the AP4 comprises a S139 mutation relative to SEQ ID NO: 1. At  page 50, Kim states, “replacing glutamic acid 135 and serine 139 with alanine abolishes the binding of TFAP4 with βTrCP in co-immunoprecipitation assays and leads to TFAP4 stabilization in half-life experiments (13). Altogether these results demonstrate that TFAP4 is a substrate of SCF”. Note that the transcription factor AP-4 (activating enhancer-binding protein 4); is a polypeptide of 338 amino acids in length as evidenced by the prior art of  Venter et al., (2004; PN US6812339-B1.; See Score search results for SEQ ID NO:2, Result NO:1)  

    PNG
    media_image1.png
    441
    767
    media_image1.png
    Greyscale

Accordingly, Kim teaches the full amino acid sequence of TFAP4 having  99.8% identity to claimed SEQ ID NO: 2, and 100% identity except for S139A. In addition Kim expresses the “wild type TFAP4 and the non-degradable TFAP4(E135A/S139A) mutant in cells”, including HCT116 colorectal cancer cells.
Kim does not teach that the cell is a T cell, and enhancing anti-tumor T cell function/adoptive cellular immunotherapy, wherein the AP4 induces T cell proliferation.
Chou teaches activated T cells express AP4 that acts to sustain T cell expansion/proliferation (abstract "Activated lymphocytes, however, continue to proliferate after c-MYC levels decay to maximize clonal expansion. It remains unknown how lymphocytes sustain their proliferative program in the absence of c-MYC. We demonstrated that the c-MYC-inducible transcription factor, AP4, is required for sustained expansion of antigen-specific lymphocytes").

In view of the teachings of Kim on human cancer cells that express AP4 produced by transgenic expression of a vector comprising a sequence encoding the AP4 S139 mutant to enhance stability of the AP4 activity and the teachings of Chou on T cell function which is sustained by AP4 and  is part of the mechanism for amplifying cytotoxic adoptive immune responses (abstract), it would have been prima facie obvious for one of ordinary skill in the art to have modified T cells of Chou using the transgenic methods of Kim to produce T cells that express the more stable AP4 variant, in order to enhance the AP4 mediated proliferation of  cytotoxic T cell with a reasonable expectation of success. Moreover, since Jensen  further teaches that compositions of T cells with transgene induced T cell proliferation can be administered to a patient for cancer therapy, it would have been obvious to one of ordinary skill in the art to have applied this modification to the T cell compositions taught by Jensen, to amplify an adoptive immune response that would be effective for anti-tumor T cell therapy.
Regarding claims 2 and 3, Venter et al discloses the transcription factor AP-4 (activating enhancer-binding protein 4); a polypeptide of 338 amino acids in length as (See Score search results for SEQ ID NO:2, Result NO:1)  and Kim teaches human cancer cells that express AP4 
Regarding claim 4, the combination of Kim as evidenced by Venter, Chou and Jensen make obvious the composition of claim 1, and Jensen teaches the T cell is a
CDS+ T cell (para [0015] "the host cell is ... CD8 T cells").

References made of record in a PTO-892 Form to complete the record
D’Annibale et al., (JBC 2014; pp. 7730–7737). The author generated a mutant TFAP4 protein in which glutamic acid 135 and serine 139 were substituted with alanine (Fig. 2A) (page 7734; col. 1 “ The TFAP4(E135A/S139A) mutant did not bind endogenous βTrCP in immunoprecipitation experiments (Fig. 2B) and was markedly stabilized as demonstrated by half-life experiments carried out in various cell lines (Fig. 2, C–E).).” 

Conclusion
Claims 1-4 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633